578 So. 2d 526 (1991)
Steve HAMILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2765.
District Court of Appeal of Florida, Fourth District.
May 1, 1991.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
*527 Robert A. Butterworth, Atty. Gen., Tallahassee, and Jacqueline Saltiel, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM:
We affirm but remand to the trial court for the entry of a corrected order revoking probation. The corrected order should delete the three grounds which were not orally announced at the conclusion of the revocation hearing, as well as the alleged use of cocaine. We conclude that the finding of use of cocaine was not supported by competent evidence. The only grounds for the revocation should be failing to keep the appointment with the probation officer and failing to perform community service.
AFFIRMED AND REMANDED WITH DIRECTIONS.
ANSTEAD, DELL and FARMER, JJ., concur.